     Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-02347


CLINTON BLYTH,

        Plaintiff,

v.

MONSANTO COMPANY, and
POUDRE VALLEY CO-OPERATIVE ASSOCIATION, INC.,

        Defendants.


             DEFENDANT MONSANTO COMPANY’S NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Monsanto Company

(“Monsanto”), hereby gives notice of removal of this action, captioned Clinton Blyth v.

Monsanto Company, et al., bearing case number 2019CV30621, from the District Court for the

City and County of Larimer, Colorado to the United States District Court for the District of

Colorado. Pursuant to 28 U.S.C. § 1446(a), Monsanto provides the following statement of

grounds for removal.

                                            Introduction

        1.       In this products liability lawsuit, plaintiff Clinton Blyth sues Monsanto and

Poudre Valley Co-operative Association, Inc. (“Poudre Valley Co-op”) for injuries allegedly

caused by Monsanto’s Roundup®-branded herbicides, which have glyphosate as their active

ingredient. For decades, farmers have used glyphosate-based herbicides to increase crop yields,

and home-owners, landscaping companies, and local government agencies have used these



4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 2 of 10




herbicides for highly effective weed control. Glyphosate is one of the most thoroughly studied

herbicides in the world, and glyphosate-based herbicides have received regulatory approval in

more than 160 countries. Since 1974, when Monsanto first introduced a Roundup®-branded

herbicide to the marketplace, the United States Environmental Protection Agency repeatedly has

concluded that glyphosate does not cause cancer. Nevertheless, plaintiff alleges that he

developed cancer – specifically, non-Hodgkin’s lymphoma (“NHL”) – caused by exposure to

Monsanto glyphosate-based herbicides.

        2.       This is one of many lawsuits that have been filed in state and federal courts across

the country against Monsanto involving Roundup®-branded herbicides. A multidistrict litigation

(“MDL”) proceeding is pending in the United States District Court for the Northern District of

California, before the Honorable Vince G. Chhabria, pursuant to 28 U.S.C. § 1407. See In re

Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC (N.D. Cal.); In re Roundup Prods. Liab.

Litig., MDL No. 2741, 214 F. Supp. 3d 1346 (J.P.M.L. 2016).

        3.       As discussed in more detail below, Monsanto removes this lawsuit because this

Court has subject matter jurisdiction based on diversity of citizenship. Plaintiff is a citizen of

Colorado. For purposes of diversity jurisdiction, Monsanto is deemed to be a citizen of Missouri

(where its principal place of business is located) and Delaware (Monsanto’s state of

incorporation). Plaintiff fraudulently joined Poudre Valley Co-op, so the Court must disregard

the presence of that Colorado defendant when evaluating the issue of diversity jurisdiction and

the propriety of removal notwithstanding the presence of that defendant. Accordingly, complete

diversity of citizenship exists in this case as required by 28 U.S.C. § 1332. The statutory

amount-in-controversy requirement is also satisfied because plaintiff seeks damages for cancer

allegedly caused by exposure to Monsanto’s Roundup®-branded herbicides.


                                                  2

4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 3 of 10




                               Background and Procedural History
        4.       Plaintiff commenced this lawsuit in the District Court for the City and County of

Larimer, Colorado by filing a complaint, captioned Clinton Blyth v. Monsanto Company, et al.,

Case Number 2019CV30621, on or about July 12, 2019 (the “State Court Action”).

        5.       Copies of “all process, pleadings, and orders served upon [Monsanto],” 28 U.S.C.

§ 1446(a), in the State Court Action (or otherwise available from the state court’s file) are

separately filed in accordance with D.C.COLO.LCivR 81.1 as attachments 1 through 9.

        6.       Plaintiff seeks damages for NHL allegedly caused by exposure to Monsanto’s

glyphosate-based herbicides. See, e.g., Complaint ¶¶ 1, 94, 96 (Attachment 1). Plaintiff alleges

that he was diagnosed with NHL in 2006. Id. ¶ 1.

                            Basis For Removal – Diversity Jurisdiction

        7.       According to the Complaint, plaintiff is, and was at the time the State Court

Action was filed, a citizen of the State of Colorado. Complaint ¶ 1.

        8.       Monsanto is, and was at the time the State Court Action was filed, a corporation

incorporated under the laws of the State of Delaware, with its principal place of business in the

State of Missouri. Complaint ¶ 2. Thus, Monsanto is deemed to be a citizen of Missouri and

Delaware, for purposes of federal diversity jurisdiction.

        9.       Poudre Valley Co-op, the only Colorado defendant, has been fraudulently joined

to avoid removal, as discussed below. As alleged in the Complaint, Poudre Valley Co-op

“distributed Monsanto products including Roundup in the state of Colorado.” Complaint ¶ 5.

The Complaint does not have any other allegations specific to Poudre Valley Co-op.

        10.      The fraudulent joinder doctrine is an exception to the general rule that complete

diversity of citizenship is required for a federal court to have diversity-based subject matter

jurisdiction. “Fraudulent joinder creates a narrow exception to the requirement of complete
                                                 3

4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 4 of 10




diversity in cases where there is no viable cause of action asserted against a non-diverse

defendant, such that their [sic] inclusion in a case amounts to a patent ‘sham or fraudulent

device.’” Probuild Holdings, Inc. v. Travelers Prop. Cas. Co. of Am., No. 11-cv-00096-ZLW,

2011 WL 1100148, at *1 (D. Colo. Mar. 23, 2011) (citing Smoot v. Chicago Rock Island & Pac.

Ry. Co., 378 F.2d 879, 882 (10th Cir. 1967)). To establish fraudulent joinder, “the removing

party must demonstrate . . . inability of the plaintiff to establish a cause of action against the non-

diverse party in state court.” Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013).

Fraudulent joinder also renders the so-called “forum defendant rule” inapplicable because that

statutory provision applies only to “properly joined” defendants. 28 U.S.C. § 1441(b).

        11.      In Colorado, a product liability action is defined as “any action against a

manufacturer or seller of a product, regardless of the substantive theory or theories upon which

the action is brought, for or on account of personal injury, death or property damages caused by

or resulting from the manufacture, construction, design, formula, installation, preparation,

assembly, testing, packaging, labeling, or sale of any product, or the failure to warn or protect

against a danger or hazard in the use, misuse, or unintended use of any product.” C.R.S. § 13-

21-401 (emphasis added). Thus, the claims asserted in this case against Poudre Valley Co-op –

Negligence (Count III), Breach of Express Warranties (Count IV), and Breach of Implied

Warranties (Count V) – are product liability claims within the scope of that statute.

        12.      However, as to Poudre Valley Co-op, those claims are not viable as a matter of

law because Colorado law broadly protects sellers, like Poudre Valley Co-op, from product

liability claims – instead limiting such claims to product manufacturers. Specifically, Colorado’s

innocent seller statute provides: “No product liability action shall be commenced or maintained

against any seller of a product unless said seller is also the manufacturer of said product or the


                                                   4

4826-3568-2209
    Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 5 of 10




manufacturer of the part thereof giving rise to the product liability action.” C.R.S. 13-21-402(1).

For purposes of this statute, a “manufacturer” is defined as “a person or entity who designs,

assembles, fabricates, produces, constructs, or otherwise prepares a product or a component part

of a product prior to the sale of the product to a user or consumer.” C.R.S. 13-21-401(1). As the

Complaint makes clear, plaintiff alleges that Poudre Valley Co-op sold Monsanto’s Roundup®-

branded herbicides to him. Complaint ¶ 5. Plaintiff does not allege – and cannot allege – that

Poudre Valley Co-op manufactured those herbicides or any “component” of those herbicides.

Plaintiff’s decision to name only Monsanto in Count I (Strict Liability – Design Defect) and

Count II (Strict Liability – Failure to Warn) – and not Poudre Valley Co-op – further supports

the conclusion that Poudre Valley Co-op was not a manufacturer of Roundup®-branded

herbicides within the meaning of the statutory provisions quoted above. In short, according to

the Complaint, Poudre Valley Co-op was merely a seller. See C.R.S. § 13-21-401(3) (“seller”

means any “entity . . . who is engaged in the business of selling or leasing any product for resale,

use or consumption”).

        13.      Although there is an exception to the statutory protection discussed above, that

exception does not apply here. A seller can be considered a manufacturer for purposes of the

statute if the seller “has actual knowledge of a defect in a product.” C.R.S. § 13-21-401(1).

However, plaintiff does not (and cannot) allege that Poudre Valley Co-op had actual knowledge,

when it sold Roundup®-branded herbicides to plaintiff, of the alleged defect at issue here –

carcinogenicity of those herbicides. The lengthy Complaint is chock-full of allegations that

Monsanto, in various ways over the course of decades, concealed that defect,1 but the Complaint



1
  Monsanto denies that Roundup®-branded herbicides cause cancer and denies plaintiff’s
allegations that Monsanto improperly concealed information about that alleged adverse event.

                                                  5

4826-3568-2209
    Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 6 of 10




does not allege that Poudre Valley Co-op had actual knowledge that Roundup®-branded

herbicides cause cancer when Poudre Valley Co-op sold those herbicides to plaintiff.2 Lumping

Monsanto and Poudre Valley Co-op together by making allegations against “Defendants” that

clearly involve only Monsanto and not Poudre Valley Co-op, compare Complaint ¶¶ 122-23,

126-27 with Complaint ¶¶ 124-25, is improper and shows that plaintiff does not have any viable

claims against Poudre Valley Co-op. See Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir.

2008) (rejecting the complaint’s use of “Defendants” as improper group pleading that “fails to

isolate the allegedly [actionable] acts of each defendant, and thereby does not provide adequate

notice as to the nature of the claims against each.”).

        14.      This case is on all fours with Oshima v. Kia Motors Corp., No. 11-cv-03349-

MEH-REB, 2012 WL 1578397 (D. Colo. May 4, 2012), where this Court upheld the removal of

a product liability action and held that the non-diverse defendant was fraudulently joined based

on Colorado’s innocent seller statute. There, like here, the plaintiff named a diversity-destroying,

in-state defendant that allegedly sold the defective product. Id. at *2. Citing the innocent seller

statute, C.R.S. § 13-21-402(1), Judge Blackburn held that the plaintiff had not alleged any

plausible theory of recovery against the non-diverse defendant, and therefore the Court had

diversity jurisdiction. Oshima, 2012 WL 1578397, at *6-7 (“Plaintiffs cannot assert a viable

products liability claim against Grand Auto for merely selling an allegedly defective car. As

such, Grand Auto was fraudulently joined and should be dismissed from this lawsuit, which was




2
 Here, the only allegations specific to Poudre Valley Co-op are in paragraphs 4 and 5 of the
Complaint, which allege only that Poudre Valley Co-op is a Colorado corporation with its
principal place of business in Fort Collins and that it “distributed Monsanto products including
Roundup® within the state of Colorado.”

                                                  6

4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 7 of 10




properly removed as arising under the federal court’s complete diversity jurisdiction.”). The

same result is warranted here.

        15.      The amount-in-controversy requirement is also satisfied in this case. The

Complaint seeks damages based on allegations that Monsanto’s Roundup®-branded herbicides

caused plaintiff to develop cancer (NHL). Plaintiff alleges that he has “suffered severe and

permanent physical and emotional injuries,” has “endured pain and suffering, has suffered

economic loss, including significant expenses for medical care and treatment, and will continue

to incur these expenses in the future.” Complaint ¶ 157. Indeed, in his state court civil cover

sheet, plaintiff states that he seeks a monetary judgment for more than $100,000. Attachment 2,

¶ 2. Therefore, it is plausible from the face of the Complaint that plaintiff seeks damages in

excess of $75,000, exclusive of interest and costs, which satisfies the jurisdictional amount-in-

controversy requirement. 28 U.S.C. § 1332(a); see Dart Cherokee Basin Operating Co. v.

Owens, 135 S. Ct. 547, 554 (2014) (“[A] defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”); see

also McPhail v. Deere & Co., 529 F.3d 947, 955 (10th Cir. 2008) (holding the amount-in-

controversy requirement can be satisfied by an estimate of the potential damages based upon “[a]

complaint that presents a combination of facts and theories of recovery that may support a claim

in excess of $75,000”). In fact, numerous other lawsuits seeking damages for NHL allegedly

caused by Roundup®-branded herbicides have been filed against Monsanto in other federal

courts asserting jurisdiction under § 1332(a) and alleging damages in excess of $75,000,

exclusive of interest and costs.




                                                  7

4826-3568-2209
   Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 8 of 10




        16.        In sum, this Court has original subject matter jurisdiction over this action based

on § 1332(a) because there is complete diversity of citizenship between plaintiff and Monsanto

and the amount in controversy exceeds $75,000, exclusive of costs and interest.

                                       Procedural Requirements

        17.        The District Court for the City and County of Larimer, Colorado is located within

the District of Colorado. Therefore, removal to this Court satisfies the venue requirement of 28

U.S.C. § 1446(a).

        18.        Monsanto’s registered agent received notice of process on July 17, 2019.

Attachment 3 (Affidavit of Service on Monsanto). This Notice of Removal is timely, in

accordance with 28 U.S.C. § 1446(b)(1), because it is being filed within 30 days of July 17,

2019.

        19.        Consent to removal by Poudre Valley Co-op is not required because that

defendant has been fraudulently joined and therefore is not “properly joined,” 28 U.S.C.

§ 1446(b)(2)(A).

        20.        The written notice required by 28 U.S.C. § 1446(d) will be promptly filed in the

District Court for the City and County of Larimer, Colorado and will be promptly served on

plaintiff.

        21.        In accordance with 28 U.S.C. § 1446(a) and D.C.COLO.LCivR 81.1, Monsanto

separately attaches the following state court pleadings to this notice:

              Attachment State Court Pleading

              1.              State Court Civil Complaint with Jury Demand

              2.              State Court Civil Cover Sheet

              3.              Affidavit of Service on Monsanto


                                                     8

4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 9 of 10




              4.              Affidavit of Service on Poudre Valley

              5.              Order Granting Defendant Monsanto’s Motion for
                              Extension of Time to File Responsive Pleading
              6.              Order Granting Defendant Poudre Valley Co-op’s Motion
                              for Extension of Time to File Responsive Pleading
              7.              Notice of Judicial Civil Case Management

              8.              Order Incorporating Courtroom Procedures

              9.              State Court Docket Sheet



        22.        Monsanto does not waive any legal defenses and expressly reserves its right to

raise any and all legal defenses in subsequent proceedings.

        23.        If any question arises as to the propriety of this removal, Monsanto requests the

opportunity to present written and oral argument in support of removal.

                                               Conclusion

        For the foregoing reasons, Monsanto removes this lawsuit to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws).

Dated: August 16, 2019                                   Respectfully submitted,
                                                         SHOOK, HARDY & BACON L.L.P.

                                                         /s/ Eric J. Hobbs
                                                         Paul A. Williams
                                                         Eric J. Hobbs
                                                         1660 17th Street, Suite 450
                                                         Denver, Colorado 80202-1254
                                                         Telephone: 303-285-5300
                                                         Facsimile: 303-285-5301
                                                         Email: pwilliams@shb.com
                                                         Email: ehobbs@shb.com

                                                         Attorneys for Monsanto Company




                                                    9

4826-3568-2209
  Case 1:19-cv-02347 Document 1 Filed 08/16/19 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 16th day of August, 2019, I electronically filed a true and

correct copy of the foregoing document with the Clerk of the Court using CM/ECF, and that the

foregoing document has also been served by US Mail upon the following attorneys of record for

plaintiff:

        Roman Balaban, Atty. Reg. No. 39148
        Andrew Ramos, Atty. Reg. No. 50543
        BALABAN LAW LLC
        8055 East Tufts Avenue, Suite 325
        Denver, CO 80237
        Phone Number: (303) 377-3474
        Fax Number: (303) 377-3576
        balaban@denverfirm.com
        ramos@denverfirm.com

        Attorneys for Plaintiff

                                                      /s/ Eric Hobbs
                                                      Eric Hobbs




                                                 10

4826-3568-2209
